Graham, J.,
concurring.
In my opinion plaintiff’s testimony as to his present salary was properly admitted. There was ample evidence to show that as a result of his injuries, plaintiff could not engage in the type of occupation followed by him before he was injured. Testimony as to his subsequent salary was relevant on the question of his diminished earning capacity. Owens v. Kelly, 240 N.C. 770, 84 S.E. 2d 163. It is my further opinion that the jury’s award of damages was not excessive and was supported by the greater weight of the evidence. However, in view of the unbroken line of cases in which the appellate courts of this State have refused to question the exercise of discretion by trial courts in setting aside verdicts, I reluctantly concur in the results reached herein by the majority as to both appeals.